UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2015 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Number of Shares Outstanding of Common Stock, $.001 Par Value, at May 8, 2015 – 166,450,370 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS as of March 31, 2015 (unaudited) and December 31, 2014 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) for the Three Months Ended March 31, 2015 and 2014 4 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY for the Three Months Ended March 31, 2015 (unaudited) and the Year Ended December 31, 2014 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) for the Three Months Ended March 31, 2015 and 2014 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 4 - CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION 21 ITEM 6 – EXHIBITS 21 Page 2 PART I – FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share andper share data) March 31, 2015 December 31, 2014 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $4,361 at March 31, 2015 and $4,571 at December 31, 2014 Receivables due from related parties 76 21 Inventories, net Deferred commission expense Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,443 at March 31, 2015 and $1,397 at December 31, 2014 GOODWILL INTANGIBLES, net OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Notes payable Deferred tax liability, net Notes payable due to related party Total current liabilities LONG-TERM LIABILITIES Deferred revenue Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE N) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; nil shares issued and outstanding at March 31, 2015, and December 31, 2014 - - Common stock, $.001 par value; 250,000,000 shares authorized; 166,450,370 and 166,435,370 shares issued at March 31, 2015 and December 31, 2014, respectively; 156,142,283 and 156,127,283 shares outstanding at March 31, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 94 Treasury stock, at cost, 10,308,087 shares at March 31, 2015 and December 31, 2014 ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three months ended March 31, Revenues Commissions $ $ Equipment sales Equipment rentals and services Total revenues Cost of revenues Cost of commissions Cost of equipment sales Cost of equipment rentals and services Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating loss ) ) Other income (expense) Interest and other income, net 40 56 Total other income, net 40 56 Loss before income taxes ) ) Income tax benefit (expense) (6 ) ) Net loss ) ) Other comprehensive income Foreign currency translation gain (loss) 7 ) Comprehensive loss $ ) $ ) Loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unauditedcondensed consolidated financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (in thousands) Accumulated Common Stock Treasury Stock Additional Paid-in Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount Capital Deficit Income Equity Balance at December 31, 2013 $ ) $ $ Repurchase of shares - - ) ) - - - ) Share-based compensation 1 - Shares not issued for employee tax liability - (9
